Citation Nr: 0607230	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right upper arm, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO).  The Board remanded the case in July 2004.  The veteran 
testified at a hearing before a Decision Review Officer at 
the RO in May 2005

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a rating in excess of 20 percent for the 
service-connected residuals of shell fragment wounds of the 
right shoulder.  This disability is currently rating under 
Diagnostic Codes 5301-5201,  pertaining to pertaining to 
muscle injury to Muscle Group I and limitation of motion of 
the arm, respectively.  

In May 2005, the veteran testified before an RO Decision 
Review Officer and indicated that he had received treatment 
within the previous year at the Jamaica Plain VA medical 
center (VAMC).  He reported that he was unable to lift the 
arm to shoulder length and that the shoulder would freeze up.  
He also indicated that he had numbness and tingling in the 
fingers.  He testified that he had a comprehensive evaluation 
which included x-ray studies and some type of neurologic 
testing.  The Decision Review Officer noted the treatment 
records should be obtained, however, those records were not 
obtained.

The most recent VA examination was conducted in June 2005 and 
the examiner noted that at a recent orthopedic visit at the 
Jamaica Plan VAMC, the veteran was diagnosed with possible 
carpal tunnel syndrome of the right wrist and that he had 
developed arthritis of this shoulder.  It was indicated that 
he was ordered to have electromyographic (EMG) studies of his 
right wrist and a magnetic resonance imaging (MRI) study of 
the right shoulder, but that those records would not be 
available until the future and the results would be available 
at that time.  It was also noted that x-rays had been ordered 
by the Orthopedic Service, which had not yet been carried 
out.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The additional VA treatment records 
should be obtained and associated with the claims folder.  

In light of the need to obtain additional records, the 
veteran should be afforded additional VA examinations to 
assess the current extent of the service-connected residuals 
of shell fragment wounds of the right upper arm.  The veteran 
should also be requested to identify any treatment pertinent 
to the service-connected disabilities since his testimony in 
May 2005, in addition to the above referenced treatment 
records of Jamaica Plain VAMC.  Any records identified should 
be obtained.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In view of the above, this matter is REMANDED for the 
following action:

1.  The RO should obtain copies of all 
treatment records of the Jamaica Plain 
VAMC regarding the veteran's service-
connected right shoulder disability, 
including x-ray, MRI and EMG testing 
results.  In addition, the RO should 
contact the veteran and request that he 
identify all additional VA and non-VA 
health care providers that have treated 
him since May 2005 for the service-
connected right shoulder disability.  The 
aid of the veteran in securing these 
records, including any necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After the above development has been 
completed, the veteran should be afforded 
an appropriate VA examination(s) to 
determine the nature, extent and severity 
of the residuals of shell fragment wound 
of the upper right arm.  The examiner 
must review the claims folder, including 
a complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished and the 
examiner should report the findings of 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present. 

The examiner(s) must, to the extent 
possible, differentiate the 
manifestations due to the service-
connected shell fragment wounds from any 
other unrelated disability, to include 
any disability of the right wrist and 
arthritis of the right shoulder.  If this 
is not possible, the examiner should so 
indicate.

The examiner(s) should specify the degree 
of injury to all muscle groups involved, 
to include whether there is muscle damage 
due to the service-connected shell 
fragment wounds of the right upper arm, 
and what functional abilities are 
affected.  The examiner(s) should comment 
as to whether the disability associated 
with each of any affected muscle groups 
would be considered moderately severe or 
severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

